Spoefoed, J.,
dissenting. It was correctly held in the case of the Exchange and Banking Company v. Walden, 15 La. 431, that “ the interest accruing on the principal amount of a debt secured by mortgage, and the costs necessary to enforce it, are also secured by the same mortgage, and are to be paid out of the proceeds of the sale of the property.”
But here is the case of a party, who in agreeing to subrogate another to his rights against his debtor, takes the pains to specify the sums which he claims, and upon the payment of which he agrees to make the required subrogation effectual. He does not undertake to sell a debt in general terms. He goes into a calculation so minute as to insert the sum of three dollars each for two protests, and strikes the balance at the date of the contract at the sum of' $1,629 20 for one note, and $2,084 98 for the other. He requires the other party to assume the payment of the “ aforesaid balances,” and nothing more, in yearly installments of $800, on the 1st of March. No allusion is made in the notarial act of the 16 th of May, 1854, to interest, as being due at all. .And now it is contended, that by implication in the said act, the plaintiff undertook to pay between $500 and $600 of interest said to be then due, and nearly as much more since accrued.
As there was no assumpsit on the part of Soulié to pay the debt of Lesseps, and as the defendants, Brown, Johnson fy Co., took the pains to cast the balance in dollars and cents, upon the payment whereof they bound themselves to subrogate Soulié to their rights, I think the District Judge was right in declining to add a stipulation for interest to the minute and carefully drawn contract of the parties. *523I find it difficult to conceive that Shepherd Brown, acting for his firm, should have forgotten an item, of several hundred dollars of interest, and inserted an item of three dollars for costs of protest. If he did not forget it, then it seems he did not intend to exact interest of Sonlié. And Soulié only bound himself to pay the balances specified in the act, which he has done, or affirmed to do.
I, therefore, think the judgment of the District Court should be affirmed.